— In a negligence action to *859recover damages for personal injuries, (1) plaintiffs appeal, on ground of inadequacy and exclusion of certain evidence as to their injuries, from a judgment of the Supreme Court, Kings County, entered March 5, 1973, in their favor against defendant Misiti, upon a jury verdict of $5,000 for plaintiff Armoeida and $150 for plaintiff Imbesi, and (2) defendant Misiti cross-appeals from so much of the judgment as dismissed his cross claim for indemnification against eodefendant Battaglia. Judgment reversed, on the law and in the interest of justice, and new trial granted upon plaintiffs’ complaint against both defendants and upon defendant Misiti’s cross claim against defendant Battaglia, the new trial to include the issues of liability, damages and indemnification, with costs to abide the event. No questions of fact were raised on this appeal and none were considered. In our opinion the jury may have become confused by the prolixity of acrimonious colloquy permeating this record, and a new trial is therefore required. Were we not reversing oh the ground already stated, we would reverse in any event, for, on the proof adduced, the awards to both plaintiffs were inadequate. Gulotta, P. J., Martuscello, Latham, Benjamin and Munder, JJ., concur.